EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bryan Davidson on 7/28/2022.
The application has been amended as follows: 

Claims
8.-10. (Cancelled)

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks, filed on 6/3/2022, in which claims 3-5 are cancelled and claims 1 and 7-10 are amended to change the breadth and scope of the claims. No claims are newly added.
In view of the Examiner’s amendment above, claims 1, 2, 6 and 7 are pending in the instant application and are found to be allowable.

Priority
This application is a National Stage Application of PCT/EP2018/069946, filed on 7/23/2018, which claims priority to provisional application US 62/536821, filed on 7/25/2017.  The instant application claims foreign priority to EP17183140.7 filed on 7/25/2017. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 1/23/2020. 
Withdrawn Rejections
All rejection(s) of record for claim(s) 3-5 and 8-10 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
Applicant’s amendment, filed on 6/3/2022, with respect to the rejection of claims 1, 2, 6 and 7 under 35 U.S.C. § 112(a) for lack of enablement, has been fully considered and is persuasive. Applicant has amended the claims to remove recitations directed to a method of prevention or curing. The rejection is hereby withdrawn.
Applicant’s amendment, filed on 6/3/2022, with respect to the rejection of:
Claims 1, 2, 6 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (JP 2010220516 A, 2010);
Claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al. (US 7,262,178; 2007);
Claim 1 under 35 U.S.C. 103 as being unpatentable over Singh et al. (J. Org. Chem., 2003); and 
Claims 1, 2, 6 and 7 under 35 U.S.C. 103 as being unpatentable over Michels et al. (US 2019/0230958, filed 6/2017), has been fully considered and is persuasive.  None of the cited prior art discloses or reasonably suggests a method for treating coccidosis of disease caused by clostridium species, by administering the specific six sophorolipids instantly claimed. The rejections are hereby withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest applicable prior art is that of Michels (reference of record). Michels et al. discloses an animal feed, including for broiler chickens, and method of decreasing the population of the bacteria Clostridium perfringens by administering said feed, wherein said feed comprises a protease, a fat-soluble vitamin, a water-soluble vitamin, a trace mineral, and an emulsifying agent, which may be a sophorolipid. However, Michaels only generally suggests the addition of sophorolipid and provides no specific guidance on selection of sophorolipid species. There is no motivation in the prior art to select the instant six sophorolipids, to modify Michels, which would render the instant claims obvious. In contrast, the instant specification, provides evidence that the claimed sophorolipids are effective, as active agents, in combating coccidosis and disease caused by clostridium species. 
Conclusion
Accordingly, the Examiner’s Amendment above is sufficient to place the application in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DALE R MILLER/Primary Examiner, Art Unit 1623